Exhibit 10.13

KINDER MORGAN, INC.
RESTRICTED STOCK AGREEMENT

Restricted Stock Agreement made effective the 16th day of July, 2003 ("Date of
Grant"), between Kinder Morgan, Inc., a Kansas Corporation (the "Company"), and
EMPLOYEE NAME ("Employee").

1. Award. The Company hereby makes a grant of Restricted Shares (as defined
below) subject to the terms and conditions contained herein and in the Plan (as
defined below).

   (a) Shares. Pursuant to the 1994 Amended and Restated Kinder Morgan, Inc.
Long-Term Incentive Plan (the "Plan"), _______ shares (the "Restricted Shares")
of the Company's common stock, par value $5.00 per share ("Stock"), shall be
issued as hereinafter provided in Employee's name subject to certain
restrictions thereon.    (b) Issuance of Restricted Shares. The Restricted
Shares shall be issued upon acceptance hereof by Employee and upon satisfaction
of the conditions of this Agreement.    (c) Plan Incorporated. Employee
acknowledges receipt of a copy of the Plan and agrees that this award of
Restricted Shares shall be subject to all of the terms and conditions set forth
in the Plan, including future amendments thereto, if any, pursuant to the terms
thereof, which Plan is incorporated herein by reference as a part of this
Agreement.

   2.

Restricted Shares.

 Employee hereby accepts the Restricted Shares when issued and agrees with
respect thereto as follows:

   (a) Forfeiture Restrictions. To the extent then subject to the Forfeiture
Restrictions (as hereinafter defined), the Restricted Shares granted hereunder
may not be sold, assigned, transferred, exchanged, pledged, hypothecated or
encumbered by Employee, and no such sale, assignment, transfer, exchange,
pledge, hypothecation or encumbrance, whether made or created by voluntary act
of Employee or any agent of Employee or by operation of law, shall be recognized
by, or be binding upon, or shall in any manner affect the rights of, the Company
or any agent or any custodian holding certificates for the Restricted Shares. In
the event that the Employee's employment with the Company is terminated for
Cause or by voluntary resignation prior to the lapse of the Forfeiture
Restrictions as provided in (b) below, Employee shall, for no consideration,
forfeit to the Company all Restricted Shares to the extent then subject to the
Forfeiture Restrictions. The prohibition against transfer and the obligation to
forfeit and surrender Restricted Shares to the Company upon termination of
employment are herein referred to as "Forfeiture Restrictions."

For purposes of this Agreement - "Cause" is defined as:

   (1) an act by the Employee of willful misrepresentation, fraud or willful
dishonesty intended to result in substantial personal enrichment at the expense
of the Company;

  

1



--------------------------------------------------------------------------------

   (2) the Employee's willful misconduct with regard to the Company that is
intended to have a material adverse impact on the Company; (3) the Employee's
material, willful and knowing violation of Company guidelines or policies or the
Employee's fiduciary duties which has or is intended to have a material adverse
impact on the Company; (4) the Employee's willful or reckless behavior in the
performance of his or her employment duties which has a material adverse impact
on the Company; (5) the Employee's willful failure to perform his or her duties
or to follow a written direction of the Chairman or the board of directors of
the Company; (6) the Employee's conviction of, or pleading nolo contendere or
guilty to, a felony; or (7) any other willful material breach by the Employee of
his or her obligations to the Company that is not cured within 20 days of
receipt of written notice from the Company.

   (b) Lapse of Forfeiture Restrictions. The Restricted Shares shall be divided
into increments and, except as provided below, the Forfeiture Restrictions shall
lapse and cease to apply to Restricted Shares according to the following
schedule ("Vesting Schedule"):

  

Anniversary of Date of Grant



0  (Date of Grant)
3  (July 16, 2006)
5  (July 16, 2008)

Restricted Shares
of Grant to Vest



 0%
25%
75%

   Restricted Shares shall vest and the Forfeiture Restrictions shall lapse with
respect to the percentage of Restricted Shares on the anniversaries set forth in
the Vesting Schedule above only upon the satisfaction prior to the applicable
anniversary of at least one of the following "Performance Goals": (1) the
Company's annual earnings per share is at least $3.70 in the calendar year after
the Date of Grant or one of the succeeding calendar years prior to the
applicable anniversary of the Date of Grant; or (2) the cash distribution of
Kinder Morgan Energy Partners, L.P. meets or exceeds $2.72 over any four
consecutive calendar quarters prior to the applicable anniversary of the Date of
Grant commencing with the quarter after the quarter containing the Date of
Grant; or (3) Stock trades on the New York Stock Exchange at $60 (subject to
adjustment to the same extent of any stock dividend, stock split, stock
combination, stock reclassification, or similar event) or greater per share on
at least thirty (30) consecutive trading days on or after the Date of Grant and
prior to the applicable anniversary of the Date of Grant; or (4) a bonus is paid
under the Company's 2000 Annual Incentive Plan of Kinder Morgan, Inc. on or
after the Date of Grant and prior to the applicable anniversary of the Date of
Grant, as a result of the attainment of performance goals based on one or more
performance criteria set forth in Section 8.03 of the Plan. In the event none of
the Performance Goals are met prior to the applicable anniversary, then the
Restricted Shares with respect to which the Forfeiture Restrictions would have
lapsed upon

 2

--------------------------------------------------------------------------------

  

achievement of a Performance Goal prior to that anniversary shall be forfeited
as of the applicable anniversary. Notwithstanding the foregoing, all Restricted
Shares shall vest and the Forfeiture Restrictions shall lapse (i) upon the
termination of the Employee's employment with the Company by reason of death, or
(ii) upon the occurrence of a Change in Control (as defined in the Plan) if (A)
under the terms of the last paragraph of Article XIII of the Plan, Awards (as
defined in the Plan) become exercisable and related restrictions are removed,
and (B) the Employee is employed by the Company as of the date of the Change in
Control. If the Employee's employment with the Company is terminated for any
reason (including the termination by Employee upon the establishment by the
Company of a requirement for continued employment that the Employee move to a
location more than 50 miles from Houston, Texas) other than death, voluntary
resignation or by the Company for Cause, to the extent the Restricted Shares are
subject to Forfeiture Restrictions on the date of such termination, such
Forfeiture Restrictions shall lapse and the Employee shall have rights with
respect to the Restricted Shares to the same extent as if the Employee's
employment had not terminated.

Restricted Shares with respect to which Forfeiture Restrictions have lapsed
shall cease to be subject to any Forfeiture Restrictions, and the Company,
pending payment of corresponding taxes, shall provide the Employee a certificate
(without the legend referenced in Section 2(c))below representing the shares as
to which the Forfeiture Restrictions have lapsed.

If the employment of Employee with the Company shall terminate prior to the
lapse of the Forfeiture Restrictions, and there exists a dispute between
Employee and the Company or the Committee (as defined in the Plan) as to the
satisfaction of the conditions to the lapse of the Forfeiture Restrictions or
the terms and conditions of the grant, the Restricted Shares shall remain
subject to the Forfeiture Restrictions until the resolution of such dispute,
except that any dividends that may be payable to the holders of record of Stock
as of a date during the period from termination of Employee's employment to the
resolution of such dispute shall:

        (1)   to the extent to which such dividends would have been payable to
Employee on the Restricted Shares, be held by the Company as part of its general
funds, and shall be paid to or for the account of Employee only upon, and in the
event of, a resolution of such dispute in a manner favorable to Employee, and
then only with respect to such of the Restricted Shares as to which such
resolution shall be so favorable, and

     

(2)   be retained by the Company in the event of a resolution of such dispute in
a manner unfavorable to Employee only with respect to such of the Restricted
Shares as to which such resolution shall be so unfavorable.

   (c) Certificates. One or more certificates evidencing the Restricted Shares
shall be issued by the Company in Employee's name, or at the option of the
Company, in the name of a nominee of the Company, pursuant to which Employee
shall have voting rights and

 3

--------------------------------------------------------------------------------

   shall be entitled to receive all dividends unless and until the Restricted
Shares are forfeited pursuant to the provisions of this Agreement. Each
certificate shall bear the following legend:

   The shares evidenced by this certificate have been issued pursuant to an
agreement effective July 16, 2003, a copy of which may be obtained by contacting
the Company's Secretary, between the Company and the registered holder of the
shares and are subject to forfeiture to the Company under certain circumstances
described in such agreement. The sale, assignment, pledge or other transfer of
the shares of stock evidenced by this certificate is prohibited under the terms
and conditions of such agreement, and such shares may not be sold, assigned,
pledged or otherwise transferred except as provided in such agreement.

   The Company may cause the certificate or certificates to be delivered upon
issuance to the Secretary of the Company or to such other depository as may be
designated by the Committee as a depository for safekeeping until the forfeiture
occurs or the Forfeiture Restrictions lapse pursuant to the terms of the Plan
and this Agreement. Upon request of the Committee, Employee shall deliver to the
Company a stock power, endorsed in blank, relating to the Restricted Shares then
subject to the Forfeiture Restrictions. Upon the lapse of the Forfeiture
Restrictions without forfeiture, the Company shall deliver to Employee a
certificate without legend evidencing the vested Restricted Shares with respect
to which Forfeiture Restrictions have lapsed, and shall retain a certificate
representing unvested Restricted Shares still subject to Forfeiture
Restrictions. Notwithstanding any other provisions of this Agreement, the
issuance or delivery of any shares of Stock (whether subject to restrictions or
unrestricted) may be postponed for such period as may be required to comply with
applicable requirements of any national securities exchange or any requirements
of any law or regulation applicable to the issuance or delivery of such shares.
The Company shall not be obligated to issue or deliver any shares of Stock if
the issuance or delivery thereof shall constitute a violation of any provision
of any law or of any regulation of any governmental authority or any national
securities exchange.

   3. Withholding of Tax.  To the extent that the receipt of the Restricted
Shares or the lapse of any Forfeiture Restrictions results in income to Employee
for federal, state, or local income tax purposes, Employee shall pay to the
Company or make arrangements satisfactory to the Committee regarding payment of
any federal, state, or local taxes of any kind required by law to be withheld
with respect to such income. The Committee may permit payment of such taxes to
be made through the tender of cash or stock, the withholding of Stock out of
shares otherwise distributable or any other arrangement satisfactory to the
Committee. The Company shall, to the extent permitted by law, have the right to
withhold delivery of a stock certificate under Section 2(c) above or to deduct
any such taxes from any payment of any kind otherwise due to the Employee.

If Employee makes an election under Section 83(b) of the Internal Revenue Code
of 1986, as amended ("Code") with respect to the Restricted Shares, Employee
shall promptly notify

 4

--------------------------------------------------------------------------------

   the Committee of such election. Failure to notify the Committee of any tax
election made by Employee may, in the discretion of the Committee, result in the
forfeiture of the Restricted Shares.    4. Status of Stock.  Employee agrees
that, notwithstanding anything to the contrary herein, the Restricted Shares may
not be sold or otherwise disposed of in any manner which would constitute a
violation of any applicable federal or state securities laws. Employee also
agrees (i) that certificates shall bear the legend or legends as the Committee
deems appropriate in order to assure compliance with applicable securities laws,
(ii) that the Company may refuse to register the transfer of the Restricted
Shares on the stock transfer records of the Company if such proposed transfer
would in the opinion of counsel satisfactory to the Company constitute a
violation of any applicable securities law and (iii) that the Company may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of the Restricted Shares.    5. Changes in Capital Structure.  If the
outstanding shares of Stock or other securities of the Company, or both, shall
at any time be changed or exchanged by declaration of a stock dividend, stock
split, combination of shares, or recapitalization, the number and kind of shares
of Stock or other securities subject to the Restricted Shares shall be
appropriately and equitably adjusted in accordance with the terms of the Plan.
   6. Employment Relationship.  For purposes of this Agreement, Employee shall
be considered to be in the employment of the Company as long as Employee remains
an employee of either the Company, any successor corporation or a parent or
subsidiary of the Company or any successor thereto. Any question as to whether
and when there has been a termination of such employment, and the cause of such
termination, shall be determined by the Committee in its sole discretion, and
its determination shall be final.    7. Committee's Powers.   No provision
contained in this Agreement shall in any way terminate, modify or alter, or be
construed or interpreted as terminating, modifying or altering, any of the
powers, rights or authority vested in the Committee pursuant to the terms of the
Plan, including, without limitation, the Committee's rights to make certain
determinations and elections with respect to the Restricted Shares.    8.
Binding Effect.   The provisions of the Plan and the terms and conditions of
this Agreement shall, in accordance with their terms, be binding upon, and inure
to the benefit of, all successors of Employee, including, without limitation,
Employee's estate and the executors, administrators, or trustees thereof, heirs
and legatees, and any receiver, trustee in bankruptcy, or representative of
creditors of Employee. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company.    9. Agreement Subject to Plan.  This
Agreement is subject to the Plan. The terms and provisions of the Plan
(including any subsequent amendments thereto) are hereby incorporated herein by
reference thereto. In the event of a conflict between any term or provision
contained herein and a term or provision of the Plan, the applicable terms and

 5

--------------------------------------------------------------------------------

   provisions of the Plan will govern and prevail. All definitions of words and
terms contained in the Plan shall be applicable to this Agreement.    10.
Governing Law.   This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.

IN WITNESS WHEREOF

, the Company has caused this Agreement to be duly executed by an officer
thereunto duly authorized, and Employee has executed this Agreement, all
effective as of the date of first above written.



 


  

>  Joseph Listengart
>  VP, General Counsel,
>  Kinder Morgan, Inc.
>   
>   
>   

Print Employee Name
  
  
  
  

Employee Signature
  
  
  

Employee Social Security Number

  

6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------